United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3407
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               David Soto-Quintero

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                             Submitted: June 4, 2013
                               Filed: June 7, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     David Soto-Quintero appeals the 80-month prison sentence the district court1
imposed upon his guilty plea to a drug-conspiracy offense. Pursuant to Anders v.

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
California, 386 U.S. 738 (1967), counsel has moved to withdraw, and has filed a brief
in which he suggests that the sentence imposed is unreasonable.

       Soto-Quintero pleaded guilty pursuant to a plea agreement that contained a
waiver of his right to appeal his conviction and sentence. We will enforce the waiver.
The plea-hearing transcript reflects that Soto-Quintero entered into the plea
agreement and its appeal waiver knowingly and voluntarily; the challenge raised on
appeal falls within the scope of the appeal waiver; and no miscarriage of justice
would occur from enforcing the waiver. See United States v. Jennings, 662 F.3d 988,
990 (8th Cir. 2011) (discussing enforceability of appeal waivers), cert. denied, 132
S. Ct. 2407 (2012); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

       Although Soto-Quintero raised complaints about his attorney in postjudgment
papers that he filed in the district court, he has not filed a pro se appellate brief in this
court. In any event, we generally do not consider ineffective-assistance claims in a
direct criminal appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir.
2007). Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues outside the scope of the appeal waiver.

      Accordingly, we dismiss this appeal, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                            -2-